Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions, which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group One, claim(s) 1-7, 10-17, and 19, drawn to a container with a housing a rigid lid cover with a lever, lid, and flange.
Group Two, claim(s) 20-24, drawn to a flexible container with a rigid flip-top assembly with a lid and a push button.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:

Re Claim 20, Kieffer – a closure assembly and method of opening for a flexible pouch – discloses a container for storing and dispensing product [Fig. 9], the container comprising: a flexible pouch for storing product [101, Paragraph 19 Lines 17-20], the flexible pouch defining an interior space, the flexible pouch having an inner surface generally facing toward the interior space, and an outer surface generally facing away from the interior space [Fig. 9]; a rigid flip top assembly [100] having a longitudinal dimension and a transverse dimension [Figs. 1 and 5], the assembly comprising a lid [104] and a push button [108]; wherein the lid includes a catch [112], the catch adapted to engage a latch [110] when the lid is in a closed position, wherein when a force is applied to the push button, the lid springs from the closed position toward an open position [Paragraph 23], wherein the rigid flip top assembly includes no component made of rubber, silicone, elastomer, or metal [Paragraph 20 Lines 3-9 and Paragraph 24].
During a telephone conversation with Attorney Michael Sullivan on February 10, 2022, a provisional election was made without traverse to prosecute the invention of Invention I, claims 1-7, 10-17, and 19.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 20-24 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Specification
The disclosure is objected to because of the following informality: Page 7 Lines 31 and 32 could read, “…the longitudinal movement of the latch 51 away from the catch 55 ….”  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1, 2, and 4-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zaidman (6,394,298).
Re Claim 1, Zaidman – a dispensing cover for a container – discloses a container for storing and dispensing product [Fig. 1A, Col. 1 Lines 43-59, and Col. 4 Lines 9-13], the container comprising: a housing for storing product [14, Fig. 1A], the housing defining an interior space, the housing having an inner surface generally facing toward the interior space, and an outer surface generally facing away from the interior space [Fig. 1A]; a rigid flip top assembly [10] having a longitudinal dimension and a transverse dimension [Fig. 2A], the assembly comprising a lever [20], a lid [18], and a flange [unnumbered flange on the side of the lid], the flange being disposed on the outer surface of the housing, the lid covering a dispensing orifice [32] when the lid is in a closed position, wherein the lever has a first end and a second end [Fig. 1B], the lid being connected to the flange at a hinge [22] proximate the second end, the lever extending in the longitudinal direction over a fulcrum, wherein when a force is applied to the lever proximate the first end, the lever pivots at the fulcrum about a pivot axis, and the second end of the lever moves the lid from the closed position toward an open position [at surface of 24, Col. 4 Lines 54-62].


    PNG
    media_image1.png
    307
    732
    media_image1.png
    Greyscale

	Re Claim 2, Zaidman discloses an entirety of the rigid flip top assembly is disposed outwardly of a dispensing orifice through which the product can be withdrawn from the interior space [Figs. 2A and 3].
	Re Claim 4, Zaidman discloses the fulcrum is closer to the first end than to the second end [Fig. 1B].
	Re Claim 5, Zaidman discloses the fulcrum is integrally formed with the lever [a4 surface 24, Figs. 1B and 2B].
	Re Claim 6, Zaidman discloses the lid includes a catch [50], the catch adapted to engage a latch [56] when the lid is in the closed position, and wherein when the force is applied to the lever proximate the first end, the second end of the lever forces the latch to pull away from the catch to move the lid from the closed position toward the open position [Col. 4 Lines 54-62].
	Re Claim 7, Zaidman discloses the latch is integrally formed with the lever [Col. 4 Lines 29-34].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Zaidman.
Zaidman discloses the claimed invention according to Claim 1 above; further, Zaidman discloses as the first end of the lever is moved from a rest position to a fully depressed position, and the lid rotates at least 90 degrees about the hinge [Figs. 2B & 3].  Zaidman does not expressly disclose that the second end of the lever rotates less than 15 degrees about the pivot axis.  However, the examiner notes the Applicant does not consider this feature to be critical to the claimed invention (Specification, Paragraph 48).  The Applicant believes the claimed invention have an improvement over the prior art, when the prior art discloses a displacement of the button at a certain angle.  See MPEP 2143 (I)(E).  One of ordinary skill would be able to modify the depression angle of the lever in the Zaidman closure assembly to be at least 15 degrees, before the effective filing date of the invention with predictable and obvious results, in order for the .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Allowable Subject Matter
Claims 10-17 and 19 appear to have allowable subject matter.  The following is a statement of reasons for the indication of allowable subject matter.
Re Claim 10, the prior art discloses most of the claimed invention regarding a flexible pouch for storing product with a rigid flip top assembly with a ring lever.  However, the prior art does not expressly disclose the flange surrounding the ring lever, or the ring lever extending in the longitudinal direction over at least one fulcrum, wherein the ring lever and the flange encircle a dispensing orifice through which the product can be withdrawn from the interior space.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO-892 Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HICKS whose telephone number is (571)270-1893. The examiner can normally be reached Mon - Fri 8:30-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT J HICKS/Primary Examiner, Art Unit 3736